Citation Nr: 0917136	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  07-28 670	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a higher initial evaluation for myofascial 
strain of the thoracolumbar spine, currently assigned a 20 
percent evaluation.

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from December 1977 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of September 2006, which granted service connection for 
myofascial strain of the thoracolumbar spine, and assigned a 
20 percent rating; and July 2007, which denied service 
connection for prostate cancer.

In the July 2007 rating decision, the RO also denied a rating 
in excess of 20 percent for the Veteran's right foot 
disability (degenerative joint disease of the right first 
metatarsal joint, with Achilles/posterior tibial tendonitis 
and peroneal neuropathy of the right foot).  He was also in 
receipt of a separate 20 percent rating for chronic ankle 
strain with degenerative joint disease, not addressed in that 
decision.  His notice of disagreement received in August 2007 
included the right foot issue; however, a statement of the 
case was not furnished.  Instead, in a rating decision dated 
in July 2008, the RO combined the right foot and ankle 
disabilities in a single rating, and assigned a 40 percent 
rating under diagnostic code 5167, for loss of use of the 
right foot.  This is the maximum rating permitted for his 
right lower extremity conditions, under the "amputation 
rule," which provides that the combined rating for 
disabilities of an extremity cannot exceed the rating for an 
amputation at the elective level, were an amputation to be 
performed.  38 C.F.R. § 4.68 (2008); see Moyer v. Derwinski, 
2 Vet. App. 289, 292 (1992).  The regulation specifically 
states:  "For example, the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation, diagnostic code 5165."  38 C.F.R. § 4.68.  
Therefore, the appeal initiated by that notice of 
disagreement is terminated by the grant of the maximum 
available rating.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).  
In this regard, although he stated that he was unable to work 
due to that condition, he has been granted a total disability 
based on individual unemployability (TDIU) rating.  

The issue of entitlement to a higher initial evaluation for 
myofascial strain of the thoracolumbar spine, currently 
assigned a 20 percent evaluation, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prostate cancer was first shown many years after service, and 
there is no competent evidence of any relationship to 
service, including to claimed exposure to hazardous chemical 
agents.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service, nor may hypertension be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notification and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In a letter dated in March 2007, prior to the initial 
adjudication of the claim, the RO advised the claimant of the 
information necessary to substantiate the claim for service 
connection for prostate cancer, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He was told to provide detailed information 
regarding the claimed in-service exposure to chemical 
exposure.  He was advised of various types of lay, medical, 
and employment evidence that could substantiate the various 
elements of his service connection claim.  In addition, the 
veteran was provided with information regarding ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
medical records have been obtained, as have post-service VA 
treatment records sufficiently identified by the Veteran.  A 
VA medical examination or opinion is not required because 
there is no competent evidence indicating that prostate 
cancer was present within a year of separation fro m service, 
or that it was due to claimed in-service hazardous chemical 
exposure.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor the representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran contends that he developed prostate cancer due to 
exposure to chemical agents in service.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, such as malignant tumors, if the disability 
was manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 
1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  To establish 
service connection, a veteran must show (1) the existence of 
a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and the in-
service disease or injury (or in-service aggravation), "the 
so-called 'nexus' requirement." Holton v. Shinseki, No. 
2008-7081, slip op. at 3 (Fed. Cir. Mar. 5, 2009); Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In his January 2007 claim, the Veteran stated that he had 
been exposed to biological agents and/or nerve gas for a 3 to 
5 minute period during basic training at Fort Bliss in early 
1978.  He said there had been a strong chemical smell, and 
his skin had been inflamed.  After the exposure, the soldiers 
were escorted to showers that had been set up on the street.  
He said that the personnel conducting the exercise were 
wearing silver hazardous material protective suits.  He 
pointed out that this was separate from the normal tear-gas 
exposure that trainees routinely undergo.  

In a March 2007 statement, the Veteran said that he believed 
that mustard gas was used, and some other nerve gas, such as 
MAPP or Sarin.  He stated that some of the soldiers were 
carried to the hospital.  He said he experienced a runny 
nose, tight chest, vomiting, and itching and burning skin.  
He pointed out that no one else in his large family has 
developed prostate cancer. 

In April 2007, the Veteran wrote that the exposure had 
actually taken place at Schofield Barracks in Hawaii during 
his AIT training.  He believed that the entire battalion was 
involved, and that the date of exposure was during the summer 
of 1978.  He recalled that MAPP and Sarin gas were mentioned 
at the time.  They were told that they were being trained to 
withstand the effects of chemical and nerve agents.  They 
were informed that there was a heightened state of alert for 
the country and that enemy use of chemical or nerve agents 
was feared.  After the test was completed, their clothing was 
destroyed and they had to take showers in stalls that had 
been set up along the street.  He experienced nausea, 
vomiting, burning eyes and skin, running nose, and a severe 
cough.  

Service treatment records show that the Veteran was seen on 
various occasions for complaints including nausea, vomiting, 
coughing, and/or a runny nose.  In January 1978, he was seen 
complaining of dizziness and a rash to the face for two days, 
and the impression was contact dermatitis; no further 
information was provided.  A week later, he was seen with 
cold symptoms for two weeks; the following day, a resolving 
upper respiratory tract infection was noted.  In February 
1978, noted to be his last week of basic training, he had 
upper respiratory infection complaints.  

The separation record shows that the Veteran was stationed in 
Hawaii from April 6, 1978 to April 18, 1979.  Service 
treatment records show that on April 21, 1978, he was seen 
complaining of vomiting blood, dizziness, and headaches.  In 
August 1978, he reported symptoms of a seizure, which he 
stated he had had since childhood.  In October 1978, he was 
seen with eye complaints, with an impression of blepharitis.  
In January 1979, a rash in the groin was noted.  Cold 
symptoms and dizziness were noted in March 1979.  He 
complained of a very pruritic rash in the groin area in March 
1979, which was thought to be lichen chronic simple secondary 
to intertrigous moniliasis.  This rash became worse, and in 
April 1979, tissue scrapings revealed a positive KOH test for 
hyphae; the diagnosis was probable tinea cruris.  The 
separation examination in April 1979 did not report any 
abnormal complaints or findings.  Service treatment records 
do not contain any mention of exposure to hazardous gases or 
chemicals.  

After service, on his initial VA compensation claim dated in 
April 1979, the Veteran did not report any exposure to 
hazardous gases or chemicals.  VA outpatient treatment record 
show that he was seen in May 1979 and August 1979 for a rash, 
diagnosed as tinea cruris.  In July 1980, he reported a skin 
rash that started in service; tinea versicolor was the 
impression.  Again, no mention was made of any history of 
exposure to hazardous gases or chemicals in service.  

A VA outpatient treatment record dated in September 2001 
notes that the Veteran complained of a rash.  He said that he 
had had a recurrent full body rash since 1975, when he had 
gas exposure in Vietnam.  

VA treatment records show that in May 2006, a routine 
urinalysis disclosed hematuria.  A computerized tomography 
(CT) scan of the kidneys was normal.  Later, it was noted 
that a work-up for hematuria in 2001 had been negative.  A 
PSA in September 2006 was 14.68.  A urology consult in 
October 2006 disclosed an enlarged prostate.  In December 
2006, needle biopsies disclosed adenocarcinoma of the 
prostate.  In January 2007, it was noted that the Veteran had 
a history of microscopic blood in the urine detected on a 
urinalysis.  The Veteran said he had had a fall just prior to 
that test, and his impression was that the fall contributed 
to the microscopic blood.  The doctor noted that in any 
event, a repeat urinalysis did not show microscopic blood and 
a cystoscopy had been done, which was negative for any 
finding suspicious for cancer or other cause of microscopic 
blood in the urine.  A CT scan in January 2007 and a bone 
scan in April 2007 did not disclose any metastases.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

None of the medical records, including service treatment 
records, show a history of exposure to hazardous gases or 
chemicals in service.  A VA outpatient treatment record dated 
in September 2001 notes that the said he had gas exposure in 
Vietnam in 1975.  However, as the record does not indicate 
that the Veteran had service in Vietnam (or during the 
Vietnam era), that statement is not credible.  Otherwise, 
there is no lay evidence of such exposure until the January 
2007 claim.  However, a Veteran's testimony cannot be 
rejected simply because it was not reported contemporaneously 
to service, or noted in the service medical records.  See 
Buchanan, at 1337 (Fed Cir. 2006).  Nevertheless, the Board 
still must determine whether lay evidence is credible, in 
light of factors such as possible bias or conflicting 
statements, and the absence of contemporaneous medical 
evidence is a factor that may be weighed against the lay 
evidence of record.  Id.  

His initial statements that the reported exposure had 
occurred in Fort Bliss, Texas, in the winter, followed by a 
correction that the claimed exposure had occurred in Hawaii 
in the summer, lessen the overall probative value of his 
recollections of those events, as does his 2001 statement 
that he was exposed to gas in Vietnam in 1975.  The Board 
finds that mistakes of that significance cast into doubt the 
accuracy of his other memories regarding the purported 
events.  However, weight and credibility, which are factual 
determinations going to the probative value of the evidence, 
must be distinguished from competency.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability 

Even assuming the Veteran's recollections are accurate, 
whether exposure to any chemical agents caused the Veteran's 
prostate cancer is not a matter subject to lay observation; 
medical evidence is required to establish a link.  The 
significance, if any, of the Veteran's family history in the 
etiology of prostate cancer similarly requires medical 
expertise.  Therefore, it is not necessary to further weigh 
or develop evidence as to in-service exposure, because there 
is no competent evidence indicating that the Veteran's 
prostate cancer is related to any such exposure.  He claims 
that one of the gases was mustard gas, but prostate cancer is 
not a disease presumptively associated with mustard gas 
exposure.  See 38 C.F.R. § 3.316.  There is no presumption of 
an association of prostate cancer with Sarin or MAPP gas.  
There is no actual, competent evidence of a connection 
between prostate cancer and claimed exposure to any hazardous 
chemical gases during service.  See Stefl v. Nicholson, 21 
Vet. App. 120 (2007).  

In sum, the Board concludes that the evidence weighs against 
a finding that the Veteran's prostate cancer, first diagnosed 
many years after service, was related to any events which 
occurred in service, including claimed hazardous chemical gas 
exposure.  In reaching this determination, the Board is 
mindful that all reasonable doubt is to be resolved in the 
Veteran's favor.  However, the preponderance of the evidence 
is against the claim, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for prostate cancer is denied.


REMAND

The Veteran was afforded a VA examination of his low back in 
August 2006.  At that time, he had myofascial strain of the 
thoracolumbar spine, which was attributed to his service-
connected right ankle and foot condition, which had caused 
weakness in the right lower extremity.  The examiner thought 
that the Veteran's condition may not have stabilized since a 
fall down the stairs in May 2006 and recommended 
reexamination within a year.  No examination has been 
conducted since the August 2006 examination, and the medical 
evidence shows that since that time, the Veteran has 
evidently been diagnosed with degenerative disc disease 
and/or degenerative joint disease, and he has sustained two 
additional injuries to the low back, in April 2007 and 
October 2007.  Moreover, the degenerative disc disease and/or 
degenerative joint disease apparently involve the lumbosacral 
spine, while the Veteran's service-connected disability 
involves the thoracolumbar spine.  The actual imaging study 
reports are not of record.  

Additionally, as part of the determination as to the proper 
rating to be assigned for the back condition, it must be 
determined whether there are any associated objective 
neurologic abnormalities which warrant a separate compensable 
rating.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Codes 5235-5243, Note 
(1).  However, the findings as to this question have been 
markedly inconsistent, and it is not clear whether the 
findings are part of the service-connected disability 
picture.  In the most recent record to mention radicular 
symptoms, in July 2007, the doctor, diagnosed sciatica.  

Thus, the current findings associated with the Veteran's 
service-connected myofascial strain of the thoracolumbar 
spine must be assessed.  In addition, whether the veteran has 
degenerative joint disease and/or degenerative disc disease, 
and, if so, whether such disease is part of his service-
connected thoracolumbar disability picture, must be 
ascertained.  If it is not possible to separate the effects 
of the service-connected condition from a non-service-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt be resolved in the claimant's favor, thus 
attributing such signs and symptoms to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  
To facilitate the evaluation, additional treatment records, 
including records since October 2007, as well as the reports 
of all imaging studies (X-rays, CT scans, MRI scans, etc.) 
taken since the May 2006 accident must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request the following records from 
both the Milwaukee VAMC and the Chicago 
(Jesse Brown) VAMC:
*  All records from the Marion VAMC of 
treatment for back and lower extremity 
disabilities, in particular, 
neurological symptoms which may reflect 
radiculopathy to the lower extremities 
from the back, for the period from 
October 2007 to the present;
*  The reports of all relevant 
diagnostic studies, such as X-rays, 
MRIs, and CT scans, pertaining to the 
thoracic, lumbar, and/or sacral 
segments of the spine, dated from May 
2006 to the present.  

2.  Then, schedule the veteran for an 
appropriate VA examination to determine 
the scope and current manifestations 
and severity of his service-connected 
myofascial strain of the thoracolumbar 
spine.  Because of the widely varying 
symptoms noted in the medical records, 
it is essential that the entire claims 
folder and a copy of this REMAND be 
made available to the examiner prior to 
the examination.  All symptoms should 
be reported in detail, including range 
of motion studies, and commentary as to 
the presence and extent of any 
functional loss due to painful motion, 
weakened movement, excess fatigability, 
repetitive motion, and/or 
incoordination.  The examiner should 
describe the extent to which a finding 
of functional loss due to pain is 
supported by adequate pathology and 
evidenced by the visible behavior of 
the claimant.  

The opinion should address the 
following:

*  Whether the veteran has degenerative 
disc disease and/or degenerative disc 
disease of the thoracolumbar spine;

*  Whether the Veteran has degenerative 
disc disease and/or degenerative joint 
disease of the lumbosacral spine, and, 
if so, whether any such condition is at 
least as likely as not related to the 
service-connected myofascial strain of 
the thoracolumbar spine.

*  If the examiner concludes that 
lumbosacral disabilities are less 
likely than not related to myofascial 
strain of the thoracolumbar spine, the 
examiner should attempt to identify the 
symptoms associated with myofascial 
strain of the thoracolumbar spine.  If 
symptoms of that condition cannot be 
differentiated from symptoms 
attributable to lumbosacral spine 
conditions, the examiner should so 
state, and the examination report 
should include all symptoms.

*  All neurological findings, such as 
radiculopathy, which are at least as 
likely as not associated with 
myofascial strain of the thoracolumbar 
spine should also be reported in 
detail.  

3.  Then, after ensuring that the VA 
examination report is complete, the RO 
should readjudicate the claim, with 
consideration of all evidence of 
record, to include whether staged 
ratings are appropriate for any 
distinct period of time.  If the 
decision remains adverse to the 
veteran, he and his representative 
should be furnished a supplemental 
statement of the case, which addresses 
all relevant matters.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the appeal 
should be returned to this Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


